DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 20, and 22-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forlines (US 2014/0340351) in view of Chan et al. (US 2010/0214232)
Regarding claim 1:
Forlines discloses:
A method for calibrating a touch panel comprising: 
transmitting a first plurality of signals on a plurality of transmitting conductors adapted to transmit signals, wherein the first plurality of signals are transmitted during a first frame (paragraphs 73-74), wherein the first plurality of signals comprises a plurality of different frequencies transmitted during the first frame (as per paragraph 30) and the first frame is a no-touch circumstance (paragraph 74: the first pass is “with nothing touching the surface);
receiving a first receive frame on a plurality of receiving conductors adapted to receive signals, where the first receive frame is a non-video frame (paragraphs 73-74: it is a touch frame as is clear from the description); 
measuring the first receive frame to determine the spectral components therein (paragraphs 73-74, where Forline does not use the term “spectral components” but since Forline measures the signal strength at different frequencies Forline does do this).
Forlines does not disclose:
“transmitting a second plurality of signals on the plurality of transmitting conductors, wherein 
each of the second plurality of signals comprises a plurality of different frequencies during the second frame and wherein the second frame is a no-touch circumstance
“receiving a second receive frame on the plurality of receiving conductors, wherein the second receive frame is a non-video frame;
“measuring the second receive frame to determine the spectral components therein; 
“generating a baseline heat map based only on the measured spectral components of transmitted signal, wherein at least the measured spectral components in the first frame and the measured spectral components in the second frame form the baseline heat map, wherein the baseline heat map provides a calibration reference for the touch panel, wherein all frames used to form the baseline heat map are no touch frames.”
But Forline does generate a baseline heat map based only on the measured spectral components of transmitted signals, wherein at least the measured spectral components in the first frame and the measured spectral components in the second frame form the baseline heat map first frame (paragraph 73, 75) wherein the baseline heat map provides reference for calibration of the touch panel (paragraph 74), and where the baseline heat map can be based on a no touch frame (the object is only used in row/column calibration and as per paragraph 76 this might not be necessary at all).
So the only difference between Forline and the claim language is Forline doesn’t base the heat map on a first and second receive frame where both frames are no-touch. When Forline doesn’t do a row/column calibration, Forline only has one frame.
Chan discloses:
basing a heat map on a plurality of frames and averaging them (paragraph 49: Chan doesn’t call it a heat map but it is calibrated touch sensor panel data, which is what applicant calls a heat map; “a plurality of frame scans” and “average out background noise signals”).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Forlines averaging a plurality of frames as taught by Chan. In that case Forlines would disclose “
transmitting a second plurality of signals on the plurality of transmitting conductors, wherein 
each of the second plurality of signals comprises a plurality of different frequencies during the second frame and wherein the second frame is a no-touch circumstance (this is the same as the first frame, Forlines paragraphs 30, 76, but a second frame as taught by Chan)
receiving a second receive frame on the plurality of receiving conductors, wherein the second receive frame is a non-video frame (as per Forlines paragraphs 73-74);
measuring the second receive frame to determine the spectral components therein (as per Forlines paragraphs 73-74); 
generating a baseline heat map based only on the measured spectral components of transmitted signal, wherein at least the measured spectral components in the first frame and the measured spectral components in the second frame form the baseline heat map, wherein the baseline heat map provides a calibration reference for the touch panel, wherein all frames used to form the baseline heat map are no touch frames (paragraphs 73-74, where a touch frame might not be required as per paragraph 76).
The rationale is as follows:
Forlines and Chan are directed to the same field of art.
Forlines performs an identical calibration method to the claimed invention except that Forlines bases the calibration on only one frame. Chan, in very similar circumstances, discloses average multiple frames, which can help average out background noise. This is a known improvement one of ordinary skill in the art could have included with predictable results.
Regarding claim 2:
Forlines in view of Chan discloses:
wherein the second plurality of signals have the same frequencies as the first plurality of signals (this is just repeating the same measurement).
Regarding claim 3:
Forlines in view of Chan discloses:
wherein each of the first plurality of signals are transmitted on different transmitting conductors than each of the second plurality of signals (as per Forlines paragraph 146, depending on how many different frequencies are used, it might have to do it piece by piece).
Regarding claim 5:
Forlines in view of Chan discloses:
wherein the baseline heat map based on the measured at least some of the first plurality of signals received is used to enhance sensitivity of a touch events detected (Forlines paragraph 73).
Regarding claim 6:
Forlines in view of Chan discloses:
wherein the baseline heat map based on the measured spectral components in the first frame and the measured spectral components in the second frame is used to enhance responsiveness of touch events detected (if the background noise is removed as per Chan paragraph 49 or Forlines paragraph 150 it will be more responsive).
Regarding claim 7:
Forlines in view of Chan discloses:
wherein the baseline heat map based on the measured spectral components in the first frame and the measured spectral components in the second frame is used to enhance dynamic range of touch events detected (Forlines paragraph 150).  
Regarding claim 8:
Forlines in view of Chan discloses:
wherein the baseline heat map based on the measured spectral components in the first frame and the measured spectral components in the second frame is used to mitigate noise when touch events are detected (Forlines paragraph 150 or Chan paragraph 49).
Regarding claim 9:
Forlines in view of Chan discloses:  
wherein the first plurality of signals transmitted on the plurality of transmitting conductors are a subset of the total transmitting conductors present in the touch panel (again, as per Forlines paragraph 146).
Regarding claim 20:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
Regarding claim 22:
Forlines in view of Chan discloses:
transmitting during each of a plurality of different frames a plurality of signals on a plurality of transmitting conductors adapted to transmit a plurality of signals (Forlines paragraphs 110 whee the frequencies was discussed earlier),
receving a plurality of different receive frames on a plurality of receiving conductors (Forlines paragraph 110);
measuring at least some of the plurality of different receive frames to determine the spectral components therein (Forlines paqragraph 110); and
generating a touch heat map based on the measured spectral components of the measured at least some of the plurality of different receive frames (Forlines paragraph 78, where it might break it up into frequencies as per paragraph 51); and
comparing the touch heat map and the baseline heat map to detect at least one touch event (e.g., Forlines paragraph 78).
Regarding claim 23:
Forlines in view of Chan discloses:
wherein each of the plurality of different frames is a touch circumstance (Forlines paragraph 78).
Regarding claim 24:
Forlines in view of Chan discloses:
wherein each of the plurality of receive frames and the plurality of different receive frames comprise a plurality of received signals; and wherein the steps of measuring further comprise determining the spectral response of at least one received signal of the plurality of received signals (e.g., Forlines paragraph 34).
Regarding claim 25-29:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forlines in view of Chan, and further in view of Paskalev.
Regarding claim 4:
Forlines in view of Chan discloses a method as discussed above.
Forlines, etc., does not disclose:
“wherein the first plurality of signals transmitted during the first frame are a white noise subset.” 
Paskalev discloses:
transmitting a white noise subset (paragraph 8).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Forlines, etc., the element taught by Paskalev.
The rationale is as follows:
Forlines, etc., and Paskalev are directed to the same field of art.
Paskalev indicates noise can be generated during a test in order to test the apparatus. This is a known technique that one of ordinary skill in the art could have included to improve the calibration of Forlines.

Response to Arguments
Applicant's arguments filed 05 April 2022 have been fully considered but they are not persuasive.
Applicant’s amended did overcome the 35 USC 112 rejection.
Next applicant argues (starting on page 7) with the rejection in view of Forlines in view of Holmgren.
To address both applicant’s amendment and arguments, the rejection has been changed. Forlines is still relied upon, but Chan has been relied upon to teach the multiple frames instead of Holmgren.
Applicant’s argument (really page 8) is that the claim recites “non-video” and Holmgren is directed to video. Well, all that was taken from Holmgren was averaging over multiple frames, which is not video specific. But to make it clear Chan has now been relied upon. Chan averages over multiple frames in circumstances very similar to that of the claim. Chan furthermore does this during initialization – a no-touch circumstance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694